UNCLASSIFIED!! FOR PUBLIC RELEASE




                                  -	
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
                                                                =~
                                                                ..... . ~Jtt./bf
                                                                "'A':TE"     v I




MOHAMMED AL-ADAHI, et al.,


     Petitioners,

     v.	                                     Civil Action No.     05-280 (GK)

BARACK	 H. OBAMA, et al.,

     Respondents.


                                     ORDER

     Two Petitioners in this case, Mohammed Al-Adahi and Zahar Omar

Khamis Bin Hamdoun, seek additional discovery of certain materials.

Upon consideration of Petitioner Al-Adahi's Motion for Additional
Discovery Pursuant to the Court's April 2, 2009 Order [Dkt. No.
331], Petitioner Hamdoun's Motion for the same 1 [Dkt. No. 332], Al­

Adahi's Motion to Compel the Production of His Most Up-To-Date
                            [Dkt. No. 339], the Oppositions, Replies,
representations of the parties, and the entire record herein, it is
hereby

     ORDERED, that Al-Adahi's and Hamdoun's requests for materials



     1    Hamdoun's Motion is titled uMotion for Additional
Discovery and Interrogatory Pursuant to the Court's April 2, 2009
Order."




                            UNCLASSIFIED!! FOR PUBLIC RELEASE
                                      UNCLASSIFIEDII FOR PUBLIC RELEASE




the       Government       during
                                               -

related to the identity and qualifications of translators used by

                                        interrogations          of    detainees            are   denied,

because they fail to meet the requirements under                                      §   I.E.2 of the

Case Management Order ("CMO").                       The requests, while specific, are

purely           speculative      in      terms      of    what      they    hope          to    obtain.

Petitioners have failed to show that the information is likely to

produce any evidence demonstrating unlawful detention as required

by    §   I.E.2 (3).      Additionally, as the Government has described, some

of        the    information      requested          by    Petitioners           is       contained    in

documents which have already been produced to them.                                       Finally, the

Court           credits   the    Government's             argument        that    uncovering          the

requested information about translators would be overly burdensome;

and it is further

           ORDERED, that Petitioner Hamdoun's Motion to Compel an answer

to his proposed interrogatory is                     denied~         The request is targeted,

but again fails to demonstrate how the information requested is

likely to produce evidence demonstrating unlawful detention.                                          The

Government relies on one statement made during the period described

in the interrogatory; "circumstances evidence" pertaining to that

statement is contained in the _                            itself, and the Government has

already conducted a search for additional evidence related to the

statement           (which      did    not     produce      any      material).             Given     the




                                                   -2­




                                        UNCLASSIFIEDII FOR PUBLIC RELEASE
                            UNCLASSIFIEDII FOR PUBLIC RELEASE




                                      -

speculative nature of the request, and the fact that it requires a

burdensome global search for information outside the consolidated

files and throughout the government,                 the proposed interrogatory

fails to meet the requirements of the CMOj and it is further

     ORDERED, that Petitioner Al-Adahi's request for production of

the most up-to-date                                                    is denied.     The

lIIIis not a    single document, but a compilation of many different

reports.   Therefore, the request is not as targeted as Petitioner

represents.     Further, Petitioner Al-Adahi can only speculate that

information     in   the   u p d a t e d . will        have       any bearing    on   the

lawfulness of his detention.              The open-ended request,               although

perhaps not as burdensome to the Government to provide as the other

requests discussed, does not meet the requirements of                     §   I.E.2(3).




May (}-, 2009
                                                    lsi   tjJ
                                                  Gladys Kessle ~~
                                                  United States District Judge
                                                                               .



Copies to: Attorneys of Record via ECF




                                     -   -3­




                              UNCLASSIFIEDII FOR PUBLIC RELEASE